DETAILED ACTION
This Action is responsive to the Amendment filed on 05/05/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21 recites the limitation "the cylinder" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22, which depends from Claim 21, inherits the deficiencies of Claim 21 therefore Claim 22 has also been determined to be indefinite. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heine (US 2016/0040853), in view of Sills (US 2012/0037926), in view of Bartilson (US 5,083,194), in view of Lee (US 2012/0234519). 

Regarding claim 18, Heine (see, e.g., FIG. 1) discloses a heat-dissipation device of an LED, comprising: 
a plurality of heat conducting material fins 19 made of a heat conducting material, 
the heat-dissipation housing 17a of the LED chip 9 is contacted with one end of the heat conducting material fins 19 through the heat conducting material 19 or in a direct manner, in order to transmit the heat to the heat conducting material fins 19 and heat the air around the heat conducting material fins 19; and the heat is taken away by the flowing air (Para 0050-Para 0052, Para 0059),
Although Heine shows substantial features of the claimed invention, Heine fails to expressly teach that each of the plurality of heat conducting material wires have a diameter of more than 0.01 mm and less than 0.3 mm, so that a sufficient heat-dissipation area is obtained with a small amount of heat conducting material wires.
Sills (see, e.g., FIG. 3A-FIG. 3D, FIG. 4B, FIG. 5) teaches that each of the plurality of heat conducting material wires 146b of the heat conducting material have a diameter (Para 0020, Para 0022-Para 0025, Para 0031). Bartilson, on the other hand, teaches that an advantage of a pin-fin heat sink maximizes heat transfer rate by providing greater surface area for transferring heat (Bartilson, col. 2, lines 14-51). 

Lee (see, e.g., FIG. 6), in similar field of endeavor, teaches that each of the plurality of heat conducting material wires e.g., fine-structure patterned (FSP) pins have a diameter of more than 0.01 mm and less than 0.3 mm, so that a sufficient heat-dissipation area is obtained with a small amount of heat conducting material wires for the purpose of increasing the contact surface with air, increasing heat flux density across the heat sink, reducing drag force on the flow of the fluid medium around the heat sink while keeping the heat sink compact with a low profile (Para 0005, Para 0032, Para 0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention disclosed by Heine/Sills/Bartilson to include the diameter of each of the heat conducting material wires to be more than 0.01 mm and less than 0.3 mm as suggested by Lee for the purpose of increasing the contact surface with air, increasing heat flux density across the heat sink, reducing drag force on the flow of the fluid medium around the heat sink while keeping the heat sink compact with a low profile (Para 0032).

Regarding claim 19, Heine (see, e.g., FIG. 1) teaches that each of the plurality of heat conducting material fins 19 have an end welded to the heat-dissipation housing 17a of the LED chip 9 (Para 0050-Para 0052, Para 0059, Para 0060). Sills (see, e.g., FIG. 3C), on the other hand, teaches a plurality of heat conducting material wires 146b (Para 0024).

146b are copper wires (Para 0024, Para 0025).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Heine (US 2016/0040853), in view of Sills (US 2012/0037926), in view of Bartilson (US 5,083,194), in view of Lee (US 2012/0234519), and further in view of Huisman (US 2011/0122579).

Regarding claim 24, although Heine/Bartilson/Lee show substantial features of the claimed invention, Heine/Bartilson/Lee fail to expressly teach a plastic pipeline, wherein the plurality of heat conducting material wires  are arranged in the plastic pipeline, an inlet of the plastic pipeline is larger than the outlet of the plastic pipeline, and the outlet and the inlet of the plastic pipeline have a certain height difference, air becomes light by means of heating expansion to form a pressure difference between the outlet and the inlet, and air circulation is promoted to take away heat.
Sills (see, e.g., FIG. 3A, FIG. 5) teaches that a pipeline 120, wherein the plurality of heat conducting material wires 146b are arranged in the pipeline 120, an inlet 122 of the pipeline 120 is larger than the outlet 124 of the plastic pipeline 120, and the outlet 124 and the inlet 122 of the plastic pipeline 120 have a certain height difference, air becomes light by means of heating expansion to form a pressure difference between the outlet 124  and the inlet 122, and air circulation is promoted to take away heat (Para 0022-Para 0024) for the purpose of maintaining the temperature of the LED within a desired operating range due to the inlet and outlet being open to ambient air that is sufficiently cooler than the LED (Para 0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention disclosed by Heine/Bartilson/Lee to include the heat conducting material wires that are arranged in an pipeline as described by Sills for the purpose of 
Husiman (see, e.g., FIG. 11) teaches that the pipeline 155 is made of a plastic material for the purpose of using a material that provides conduction of heat and reduces the cost of manufacture of the device (Para 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pipeline of Heine/Sills/Bartilson/Lee to include the pipeline material of Huisman for the purpose of using a material that provides conduction of heat and reduces the cost of manufacture of the device (Para 0047). 

Response to Arguments
Applicant’s arguments with respect to claim 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817
05/11/2021